Citation Nr: 1707512	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  12-17 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic leukemia (CLL), to include as secondary to herbicide agent exposure.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to CLL and herbicide agent exposure.


REPRESENTATION

Veteran represented by:	Carolyn J. Kerr, Agent


ATTORNEY FOR THE BOARD

L. N., Counsel



INTRODUCTION

The Veteran had active service from February 1963 to June 1966.

These claims come before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2014, the Board denied these claims and a claim of entitlement to service connection for tinnitus.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  While the appeal was pending, in July 2015, the RO granted service connection for tinnitus.  In June 2016, based on a Joint Motion For Partial Remand and a Joint Motion To Terminate The Appeal In Part, the Court remanded the claims of entitlement to service connection for CLL and peripheral neuropathy of the lower extremities for action consistent with the terms of the Joint Motion and terminated the appeal of the claim of entitlement to service connection for tinnitus.  


REMAND

The Veteran claims entitlement to service connection for CLL and peripheral neuropathy on the basis that those disabilities developed secondary to in-service exposure to herbicide agents while working as an aircraft mechanic on C-130E filtration systems while stationed at Moffett Field.  He has submitted evidence suggesting that, if those aircraft flew in regions where herbicide agents were sprayed, the Veteran, in his tasks as an aircraft mechanic, would have been exposed to those herbicide agents.  He has also submitted evidence establishing that he has CLL, a disease presumed to be related to herbicide agent exposure.  The evidence is unclear regarding whether, during the time the Veteran served, C-130s that he may have maintained flew in areas where herbicides were sprayed.  The parties to the Joint Motion for Remand agreed that further development was needed on that issue.

Accordingly, these claims are REMANDED for the following action:

1.  Exhaust all avenues of development, including by contacting the Joint Services Records Research Center, United States Department of the Navy, the VA Office of Public Health and Environmental Hazards, The Naval Safety System, the Naval Air Systems Command, or any other appropriate organization, in an effort to determine whether, from February 1963 to June 1966, aircraft from Moffett Field or that the Veteran maintained during service, flew or landed in areas in Vietnam where herbicide agents were sprayed.  Associate with the record all information obtained.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

